DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/026,790 filed on September 21, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,785,458. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims 1-19are anticipated by claims 1-17 of the cited patent. 
Table 1 below shows the comparison between the current claims and the claims of the of the cited patent . 
TABLE 1
Current claims 
Patent No. US 10,785,458 claims 
1. A method at a first image capture apparatus, the method comprising: receiving, at the first image capture apparatus, from a second apparatus a trigger to begin image capture, wherein the trigger includes information indicating a range around a 2. The method of claim 1, wherein the location for which image capture data is needed is a position of the second apparatus.
3. The method of claim 1, wherein the trigger includes one or more information elements selected from: an event identifier; a device identifier for the second apparatus; the location for which image capture data is needed; an alert type; an endpoint to report information to; a time of an event; the fixed duration; or a report timeslot.
4. The method of claim 1, wherein the providing the image capture data to the processing service further includes providing at least one information item selected from: a device identifier for the first image capture apparatus; an event identifier; a position of the first image capture apparatus; and a bearing for an image sensor on the first image capture apparatus.
5. The method of claim 1, further comprising: determining whether to relay the trigger to another image capture apparatus; and if the trigger should be relayed, sending the trigger to the another image capture apparatus.
6. The method of claim 5, wherein the another image capture apparatus is within a predetermined distance of the first image capture apparatus.
7. The method of claim 1, wherein the first image capture apparatus is affixed to a trailer 
8. The method of claim 1, wherein the first image capture apparatus further reports a location of the first image capture apparatus to the processing service.
9. The method of claim 8, wherein the trigger is received based on the reported location of the first image capture apparatus.
10. A first image capture apparatus comprising: a processor; a communications subsystem; and at least one sensor for capturing images, wherein the first image capture apparatus is configured to: receive, at the first image capture apparatus, from a second apparatus a trigger to begin image capture, wherein the trigger includes information indicating a range around a location for which image capture data is needed; determine, by the first image capture apparatus, its location; find, by the first image capture apparatus, whether the first image capture apparatus is within the range around the location for which image capture data is needed; if the first image capture apparatus is within the range, start the image capture; and provide image capture data to a processing service.11. The first image capture apparatus of claim 10, wherein the location for which image capture data is needed is a position of the second apparatus
12. The first image capture apparatus of claim 10, wherein the trigger includes one or more information elements selected from: an event identifier; a device identifier for the second apparatus; the location for which image capture data is needed; an alert type; an endpoint to report information to; a time of an event; the fixed duration; or a report timeslot.

13. The first image capture apparatus of claim 10, wherein the first image capture apparatus is further configured to provide the image capture data to the processing service by providing at least one information item selected from: a device identifier for the first image capture apparatus; an event identifier; a position of the first image capture apparatus; and a bearing for an image sensor on the first image capture apparatus.

14. The first image capture apparatus of claim 13, wherein the first image capture apparatus is further configured to: determine whether the trigger needs to be relayed to another image capture apparatus; and if the trigger needs to be relayed, send the trigger to the another image capture apparatus.
15. The first image capture apparatus of claim 14, wherein the another image capture apparatus is within a predetermined distance of the first image capture apparatus.
16. The first image capture apparatus of claim 10, wherein the first image capture apparatus is affixed to a trailer or shipping container as part of a fleet management system.
17. The first image capture apparatus of claim 10, wherein the first image capture apparatus further reports a location of the first image capture apparatus to the processing service.
18. The first image capture apparatus of claim 17, wherein the trigger is received based on the reported location of the first image capture apparatus.
19. A non-transitory computer readable medium for storing program instructions, which, when executed by a processor of a first image capture apparatus, cause the first image capture apparatus to: receive, at the first 


2. The method of claim 1, wherein the trigger includes one or more information elements selected from: an event identifier; a device identifier for the second image capture apparatus; a position of the second image capture apparatus; an alert type; an endpoint to report information to; a time of an event; the fixed duration; or a report timeslot.
3. The method of claim 1, wherein the providing the image capture data to the processing service further includes providing at least one information item selected from: a device identifier for the first image capture apparatus; an event identifier; a position of the first image capture apparatus; and a bearing for an image sensor on the first image capture apparatus.
4. The method of claim 1, further comprising: determining whether to relay the trigger to another image capture apparatus; and if the trigger should be relayed, sending the trigger to the another image capture apparatus.
5. The method of claim 4, wherein the another image capture apparatus is within a predetermined distance of the first image capture apparatus.
6. The method of claim 1, wherein the first image capture apparatus is affixed to a trailer 
7. The method of claim 1, wherein the first image capture apparatus further reports a location of the first image capture apparatus to the processing service.
8. The method of claim 7, wherein the trigger is received based on the reported location of the first image capture apparatus.
9. A first image capture apparatus comprising: a processor; a communications subsystem; and at least one sensor for capturing images, wherein the first image capture apparatus is configured to: receive, at the first image capture apparatus, from a second image capture apparatus a trigger to begin image capture, wherein the trigger includes a field indicating a range around the second image capture apparatus for which image capture data is needed and a location of the second image capture apparatus; determine, by the first image capture apparatus, its location; find, by the first image capture apparatus, whether the first image capture apparatus is within the range around the second image capture apparatus based on the location of the second image capture apparatus; if the first image capture apparatus is within the range, start the image capture; and provide image capture data to a processing service.
10. The first image capture apparatus of claim 9, wherein the trigger includes one or more information elements selected from: an event identifier; a device identifier for the second image capture apparatus; a position of the second image capture apparatus; an alert type; an endpoint to report information to; a time of an event; the fixed duration; or a report timeslot.



12. The first image capture apparatus of claim 9, wherein the first image capture apparatus is further configured to: determine whether the trigger needs to be relayed to another image capture apparatus; and if the trigger needs to be relayed, send the trigger to the another image capture apparatus.
13. The first image capture apparatus of claim 12, wherein the another image capture apparatus is within a predetermined distance of the first image capture apparatus.
14. The first image capture apparatus of claim 9, wherein the first image capture apparatus is affixed to a trailer or shipping container as part of a fleet management system.
15. The first image capture apparatus of claim 9, wherein the first image capture apparatus further reports a location of the first image capture apparatus to the processing service.
16. The first image capture apparatus of claim 15, wherein the trigger is received based on the reported location of the first image capture apparatus.
17. A non-transitory computer readable medium for storing program instructions, which, when executed by a processor of a first image capture apparatus, cause the first image capture apparatus to: receive, at the first .




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the range around the location for which image capture data is needed”.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488